DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/04/2022 has been considered and entered.  The amendment incorporates previously indicated allowable subject matter into all claims, thus making them allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Claudia Schultze on 5/6/2022.

The application has been amended as follows: 
In claim 18 line 5 after the term “acrylate” add the following, “wherein the acrylate is free of a hydroxyalkyl (meth)acrylate”
Cancel claim 24
In claim 35, in lines 3 and 4, replace the statements “- 20 to 60 wt% of ethylene; and - at least 20 wt% of an acrylate” with the statement “- 25 to 55 wt% of ethylene, - at least 20 wt% of the polar acrylate, and - at least 15 wt% of the unpolar acrylate” 
In claim 35, delete lines 9 to 11 (the bottom 3 lines) that recites “- 25 to 55 wt% of ethylene, - at least 20 wt% of the polar acrylate, and - at least 15 wt% of the unpolar acrylate”


Allowable Subject Matter
Claims 18 – 26, 29 – 33, 35 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art by Rudolf Eckert (US 3,621,004) which recites lubricating oil compositions with liquid ethylene and acrylate copolymer allows for the presence of a third monomer such as hydroxyalkyl (meth)acrylate or other non-acrylic compounds which are excluded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771